Citation Nr: 1012752	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than January 20, 
2006 for the grant of service connection for obsessive 
compulsive disorder with generalized anxiety disorder and 
symptoms of depression. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States 
Marine Corps from January 1952 to December 1953.  Service in 
Korea during the Korean Conflict is indicated by the 
evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which granted service connection for 
obsessive compulsive disorder with generalized anxiety 
disorder and symptoms of depression.  A 70 percent 
disability rating was assigned effective January 20, 2006.  
The Veteran has appealed the assigned effective date.

The Veteran was originally denied entitlement to service 
connection for obsessive compulsive disorder in a February 
1995 rating decision from the RO in St. Petersburg, Florida.  
The Veteran duly appealed this decision and his claim was 
denied by the Board in an April 1997 decision.  The Veteran 
did not appeal the Board's decision. 

In March 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age. 
See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2009).

Issue not on appeal

In December 2009, the Veteran's representative stated that 
the evidence used by the Detroit RO to grant the Veteran's 
service connection claim was available to the St. Petersburg 
RO in February 2005 and the Board in April 1997.  However, 
the Veteran's representative has not alleged that the RO or 
the Board's decision contained clear and unmistakable error 
(CUE).  Any claim of CUE must be pled with specificity.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has 
not been done.  Accordingly, there was no specific CUE claim 
filed by or on behalf of the Veteran.

Moreover, while the RO referred to CUE in the August 2009 
statement of the case, it specifically stated that CUE had 
not been alleged and did not render a decision on such 
issue.  The Board is therefore without jurisdiction to 
consider any CUE claim.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]. Accordingly, the issue of 
entitlement to service connection based on CUE is not before 
the Board.

The Board advises the Veteran that if he wishes to file a 
CUE claim with the RO, he must specify what decision is 
being challenged and on what specific basis.


FINDINGS OF FACT

1.  In an April 1997 decision, the Board denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  A claim for entitlement to service connection for 
obsessive compulsive disorder was received on January 20, 
2006.

3.  In a September 2008 decision, the RO granted service 
connection for obsessive compulsive disorder, assigning an 
effective date of January 20, 2006.


CONCLUSION OF LAW

An effective date prior to January 20, 2006 for service-
connected obsessive compulsive disorder is not warranted. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).

The Veteran is appealing the effective date assignment 
following the original grant of service connection for the 
disability at issue.  His filing of a notice of disagreement 
as to the September 2008 effective date assignment does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).

Further, no VCAA notice is necessary in this case because, 
as is more thoroughly explained below, the outcome of this 
earlier effective date claim depends exclusively on 
documents which are already contained in the Veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced 
by failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  No additional development could 
alter the evidentiary or procedural posture of this case.

In the absence of potential additional evidence, no notice 
is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  He has declined to exercise his option of a 
personal hearing.

In short, the Board believes that the Veteran's earlier 
effective date claim was properly developed for appellate 
purposes.  Further development would be a useless exercise.  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations 

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits, or a claim reopened after final 
disallowance, shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Specifically with respect to direct service connection, the 
effective date is the day following separation from active 
service if the claim is received within one year thereafter; 
otherwise, the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b).

Claims

A specific claim in the form prescribed by the Secretary of 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will 
be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155 (2009).

Analysis 

The Veteran seeks an effective date earlier than the 
currently assigned January 20, 2006 for his service-
connected obsessive compulsive disorder.  The thrust of the 
Veteran's argument is that he filed a claim for service 
connection in November 1994 and was diagnosed with severe 
obsessive compulsive disorder in a January 1995 VA 
examination.  He maintains that he has had this disability 
ever since he filed his original claim and that an effective 
date of November 1994 is warranted. 

To the extent the Veteran argues that his November 1994 
claim was still pending when service connection was granted, 
the Board notes that the RO in St. Petersburg, Florida 
denied his claim in a February 1995 rating decision.  The 
Veteran appealed and his claim was denied by the Board in 
April 1997.  The Veteran did not challenge the Board's 
decision, either by appealing to the Court of Appeals for 
Veterans Claims, filing a motion for reconsideration of the 
Board's decision, or filing a claim of clear and 
unmistakable error (CUE).  The Board's decision is therefore 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  The February 1995 RO denial was subsumed 
therein.  38 C.F.R. § 20.1104 (2009).

Following the Board's April 1997 denial, the Veteran was 
afforded several VA examinations in connection with his then 
pending claim for nonservice-connected pension benefits.  
During these examinations, the Veteran was diagnosed with 
obsessive compulsive disorder.  While not argued by the 
Veteran, the Board notes that these examination reports 
cannot be construed as an informal claim as such examination 
report may serve as an informal claim only after service 
connection has been established for the disability at issue.  
38 C.F.R. § 3.157 (2009).  

On January 20, 2006, the RO received the Veteran's claim 
seeking to reopen his claim for service connection for a 
psychiatric disability, to specifically include obsessive 
compulsive disorder and depression.  A review of the record 
contains no indication that there was a pending claim for 
these disabilities prior to January 20, 2006, aside from the 
November 1994 original claim which was finally denied by the 
Board in April 1997.  In a September 2008 rating decision, 
the RO established a January 20, 2006 effective date for the 
Veteran's grant of service connection for obsessive 
compulsive disorder.  The January 20, 2006 date was chosen 
since this represents the date of the Veteran's reopened 
claim.  See 38 C.F.R. § 3.400 (2009)

The Board has carefully reviewed the Veteran's VA claims 
folder but can find no indication of record that there was a 
pending application to reopen the claim of entitlement to 
service connection for a psychiatric disability prior to 
January 20, 2006.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The Veteran has not pointed to 
any communication to VA during the period following the 
April 1997 Board decision and prior to the date of receipt 
of the reopened claim on January 20, 2006 which could serve 
as an application to reopen the previously-denied claim.

In essence, the Veteran contends that he has experienced 
obsessive compulsive disorder for many years and that he 
should be compensated for it.  This amounts to an argument 
couched in equity.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained 
above, the Board has decided this case based on the law and 
regulations.  Specifically, the effective date of service 
connection is based on the date that the reopened claim 
therefore was received, not the date the disability first 
existed.  See 38 C.F.R. § 3.400 (2009).

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress." See Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  For reasons explained above, the 
effective date assigned in this case is dictated by the date 
of filing of the Veteran's claim to reopen received on 
January 20, 2006.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than January 20, 
2006 for the grant of service connection for obsessive 
compulsive disorder.  The benefit sought on appeal is 
accordingly denied.


ORDER

An effective date earlier than January 20, 2006 for the 
grant of service connection for obsessive compulsive 
disorder with generalized anxiety disorder and symptoms of 
depression is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


